In an action to recover damages for personal injuries, the defendant New York City Transit Authority appeals from an order of the Supreme Court, Kings County (Hutcherson, J.), dated December 6, 1999, which denied its motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it.
Ordered that the order is reversed, on the law, with costs, the motion is granted, the complaint and all cross claims are dismissed insofar as asserted against the appellant, and the action against the remaining defendants is severed.
The Supreme Court erred in denying the motion of the defendant New York City Transit Authority for summary judgment dismissing the complaint and all cross claims insofar as asserted against it, as there is no evidence that it created or had actual notice of the alleged dangerous condition, or that *212the condition was visible, apparent, and existed for a sufficient length of time to provide constructive notice (see, Gordon v American Museum of Natural History, 67 NY2d 836; Ortega v New York City Tr. Auth., 262 AD2d 470; Rosario v New York City Tr. Auth., 215 AD2d 364). Mangano, P. J., S. Miller, McGinity, Luciano and Smith, JJ., concur.